Mr. President, let me begin this statement on behalf of the Argentine Republic by expressing our sincere congratulations to you on your assumption of the most important post in the General Assembly. Your election represents not only an acknowledgment of your personal distinction, but also shows the respect of the community of nations for your country. The Organization may be sure that it has entrusted this high mission to an experienced diplomat who is aware of the grave responsibilities that his task involves.
2.	In your recent visit to Buenos Aires, in the company of the VicePresident of Iraq, our two countries restated the importance of their cordial, longstanding and fruitful relations.
3.	Argentina would also like to reiterate and reaffirm its high esteem for the ability and efficiency with which your predecessor, Mr. von Wechmar, of the Federal Republic of Germany, carried out this particularly difficult task during the thirty-fifth session of the General Assembly and the emergency special session.
4.	We express our satisfaction at the admission of the new independent State of Vanuatu as the one hundred and fifty-fifth Member of the Organization. We are sure that it will contribute to the fulfillment of the Organization's goals of peace and development.
5.	At the same time, I should like to express the satisfaction of the Argentine people and Government at the independence of Belize which was actually proclaimed yesterday and which constitutes an example of how the outstanding problems of decolonization may be resolved with a sense of history and realism, with decisiveness and without premature discouragement in the negotiations.
6.	May I therefore convey to each of those new States the Argentine Republic's desire to broaden relations of friendship and cooperation with them.
7.	This new session of the General Assembly brings with it, as usual, a world round of analysis and thought, which indeed is one of its main purposes. As it is opening at the start of a decade that appears to be tense and full of conflict, it demands above all a balance-sheet of the essential elements inherited from the 36 years that have elapsed since hope emerged after devastation without precedent.
8.	Today, as in the beginning, a single idea has remained defined with a clarity that does not allow for nuances: it is the idea of peace. There is no alternative to opting for peace. The Organization came into being under that inspiration and with that as its objective. The technology for destruction that has been developed since then has excluded world war as a conceivable instrument in any political program. The essentially immoral instruments of destruction that mankind has created have ensured an option that cannot be challenged; one that, so far, neither the ethical approach nor justice has been able to secure. Unfortunately, this lack of alternative to peace has neither improved the conditions of world security nor made it possible to thieve progress along paths that seemed promising only a few years ago. The international society, for some time multi-polar in the political and economic fields, is still supported by a bipolar arc in the field of final military power. This situation at present gives rise to growing tension.
9.	The disappointing developments in the recent negotiations on disarmament in the United Nations and the Conference on Security and Cooperation in Europe and the virtual paralysis as regards SALT have occurred at the same time as the emergence of new conflicts, which follow those that for years have been receiving the attention of the Organization.
10.	The idea of disarmament has been replaced in practice, first, by the concept of a slowdown of the arms race and, secondly, by the parity of military power. This has tended to dispel many illusions; indeed, we all know that a vicious circle has been created. True parity can never be established in such times of technological buildup. Every effort to close any real or imaginary gap inevitably creates yet another gap, imaginary or real.

11.	This process has a strong inherent logic. The increasing arms buildup comes from a sense of insecurity. This feeling persisted among all the protagonists despite all the unquestionable progress made during the cycle of so-called detente. Viewed in retrospect, it is clear that that necessary progress was far from sufficient and that today a further effort is needed, under much worse conditions. There is not the slightest doubt that the distrust between the main protagonists has increased. Nor is there any doubt that nothing deserves higher priority at this stage than efforts to recreate appropriate conditions for dialog. 
12.	The obvious crisis through which the world security system is passing is aggravated by the equally unacceptable crisis affecting the system of ideas underlying it. For example, there is the clear care of those ideologies that believed they had grasped the meaning of history and were capable of building a final model society free of contradictions. Any observer today can clearly see that some of the most ominous changes threatening peace derive expressly from the objective existence of the contradictions supposedly overcome in that model.
13.	Insecurity and the ideological crisis are at the root of the emergence and universal spread of terrorism. It is evident that this real scourge has not only new dimensions but also a new essence. Contemporary terrorism constitutes one of the most dangerous assaults on the human condition. It is, above all, an assault on reason, similar to many assaults that history has known before, and it lacks any ethical motivation. Present day terrorism is a highly professional manifestation of naked power, with a worldwide organization, which is increasingly refined and threatens even those who succumb to the temptation to support it, directly or indirectly.
14.	We Argentinians cannot but recall in this dramatic context the attempt on the life of His Holiness Pope John Paul II, whose efforts to promote understanding among peoples are clearly exemplified by his welcome mediation* in the border dispute between Argentina and the Republic of Chile.
15.	A look at the world situation reveals a picture with many shadows, among which problems that have been included for many years now in the agenda of these sessions and those that have been added recently stand out. The common denominator is the element of national, regional or world insecurity.
16.	A single thread characterizes the most serious cases. The persistent delay in the solution of the Palestine problem, the nonrecognition of Israel by most of the Arab countries, the unacceptable risk of annexing the territories occupied after the 1967 war, the bombing of Iraq's nuclear reactor, the attack on Lebanon and the attack on the Vienna synagogue represent stern appeals to the conscience and sense of responsibility of all countries represented here. Another such is the continued illegal interference in Afghanistan, where one superPower is expressing its idea of national security at the cost of the security of a neighbor which by no stretch of the imagination can be classified as dangerous. Exactly the same can be said of Viet Nam's interference in Kampuchea another instance of a threat to regional security. In this world in which colonialism is now in its twilight, its continuing existence in the flagrant example of Namibia and the unacceptable delay in the process to independence of that country demonstrate how a situation of this kind can directly threaten not only regional but also world peace and security.
17.	These four situations, which constitute extreme cases in the present international scene, all have a common denominator, namely, the violation of fundamental principles of world order and of the Charter of the United Nations. They all involve the self-determination of peoples, a violation of the principle of nonintervention, a breach of territorial integrity and an attack on sovereignty. The invoking of their own security by the interested parties is a cover for conduct that clearly violates the security of others and thus threatens the security of everyone. It seems both clear and rational that the security that they supposedly desire to preserve would be better guaranteed by a precise definition of its own limits,
18.	In so far as those problems fall within the specific competence of the United Nations, "some comments on the methodology of their handling by the Organization are called for. The first concerns the need to adopt realistic political approaches that include activities and explore prospects, and lead to specific solutions. Those solutions must take into consideration both the objectives aimed at in each case and the purposes and principles of the Charter, in order if possible to obtain consensus among Members of the Organization. When the defense of a principle or worthy cause is at stake, it is much more effective to obtain the minimum common denominator acceptable to all than to put forward extreme proposals that inevitably give rise to reservations that neutralize them in practice. The second comment underlines the need to place more emphasis on negotiations and dialog between the countries directly involved in each problem, with the participation of the United Nations Secretariat where necessary, without prejudice to the concerted action agreed upon in the resolutions addressed to all Member States.
19.	From the point of view of Latin America, these considerations seem timely. It is evident that this continent, and Central America in particular, has entered an extremely critical phase. Possible actual violations of fundamental principles that have led to serious disputes in other areas are now a matter of real concern for the people of Central America, as shown clearly by the case of El Salvador.
20.	The highly dangerous potential for an escalation of conflicts in Latin America does not seem to be clearly perceived in other areas, especially in some developed countries that appear to see those disputes as a problem of spheres of influence relating to the prevailing political trends in Europe.
21.	This false perspective especially prevalent on the part of industrialized European countries, has also been, and is being, committed, although in a reverse sense, in the field of human rights. In the name of human rights there has been, and still is, an uncalled for and, by some sectors a distinctly superficial, interference in situations of internal security which in no way affect international peace and security. That interference is clearly a violation of the spirit and letter of the Charter. It constitutes, in fact, a very significant and decisive support of the subversive terrorist activities that really might create actual situations endangering international peace and security.
22.	Obviously such peace and security must reflect all of the elements underlying the system of international relations. The Organization was founded at a time when there was hardly any discussion of economic development and underdevelopment. However, as far back as 1945, San Francisco was the meeting point of highly industrialized countries and others that had not even taken the first steps towards modernization. The great campaign to dislodge colonialism, in which many of the battles were fought in these halls, multiplied the number of developing countries. Their political weight increased, but that did not narrow the gap separating them from the big centers of finance, industry and technology.
23.	The 1973 crisis, in which the new oil prices acted as a catalyst, did not change the essence of the problem, but introduced into the situation aggravating elements of decisive effect. In order to check these, on the initiative of the Group of 77, a more extensive dialog was begun based on the fact that the fates of developed and developing countries were clearly linked through their interdependence and they must therefore join in seeking a global agreement that would make it possible to find the basis for a sustained and balanced growth of the world economy. Our skepticism about developments thus far in no way detracts from the validity of that program or that approach.
24.	It is now more urgent than ever to reverse the trends that are becoming more marked in a situation of acute recession, but it must be on the basis of a realistic analysis of the situation.
25.	The increase in oil prices generated a regionalization of profits and a general spread of losses as a consequence of such a monumental redistribution of world earnings without the establishment in the meantime of "structural measures designed to correct the inherent distortions. During the whole process, the developing countries oil producing or  non-oil-producing maintained their solidarity and unity, in spite of the fact that most of them were the worst affected.
26.	After some hesitation as to whether priority should be given to checking unemployment or inflation, this, new situation led all the industrialized countries to emphasize action against inflation, and adopt measures that reinforced the recessive trends in their own economies.
27.	But as the recycling of financial surpluses was finally channeled to the industrialized States through private banks, those States availed themselves of a series of mechanisms which helped them to overcome their main basic problems. They introduced more streamlined protectionist policies, passed on the higher cost of money and oil to the prices of their products and services, and made aggressive inroads into the international market with new subsidized exports that compete unfairly with the traditional exports of the developing countries.
28.	Obviously the non-oil producing developing countries are the ones that meet the cost of balancing the accounts. They have to pay more for energy, for capital goods, for industrial inputs, for finished products and, more specifically, for currency.
29.	There being no other solution, the balance of payments on current account of three quarters of the international community has become structurally deficit ridden. Because of this development, members of the international community have responded to these negative trends with measures designed to remedy or alleviate them, although they do not yet form part of an effective concerted effort consonant with the problems identified. It is a proven fact that the developing world remain^ united in solidarity, in spite of the fact that some of those measures were also designed to divide it.
30.	The most important factor after 1973 has undoubtedly been the recycling of financial surpluses in the petroleum-exporting countries to the economies of the industrialized countries. This is a fact that can only be remedied with large scale measures. Otherwise, in a few years time the present trends will lead the international community to completely unacceptable situations. The oil-exporting countries and the industrialized nations today have an inescapable responsibility for the global redistribution of resources and growth. If the need for a solvent world demand was very clear 20 years ago, it is out of the question to sit idly by today watching the extension of insolvency to the entire world.
31.	While international dialog is pursued in New York, Caraballeda, Ottawa, Nairobi, Paris and Cancun without our getting any closer to a global approach to substantive policies, our conscience is struck by the situation eloquently described by His Holiness John Paul II in his recent encyclical Laborem Exercens, a document which is a virtual program of action for the countries assembled here.
32.	One could devote a great deal of time to the analysis of the situation, but the diagnosis would always be the same: there is no solution that does not involve reactivating the world economy, and this calls for a massive increase of cooperation with the developing countries. This is tantamount to saying that there will be no future prosperity for the great world economies of today if industrialization is not extended to all countries in the world.
33.	Argentina is the only developing country which is both self-sufficient in the energy sector and a substantial food exporter. It is therefore in a better position to judge the present trends. I would stress that the world food situation is as serious as ever and that the reduced interest which it evokes only reveals a shameful acceptance of backwardness, injustice and hopelessness. A world in which, pari passu, missiles and misery are built up threatens an explosion somewhere.
34.	I have taken the liberty of expressing some viewpoints of the Argentine Government, which are those of my people. The Argentine nation, as all representatives are aware, has inherited Western culture. It shares all the values that are inherent in that culture: a profound belief in freedom, in the alienable rights of the human person, in their defense through the mechanisms of a pluralist society, in the sovereignty of the people and in the republican form of government. Its national and international ideals were formed by men like Sarmiento, Calvo, Drago, SSenz Pena, Pueyrreddn, and Saavedra Lamas.
35.	In this Organization, as in the one that preceded it, Argentina has always played an active role, which has been permanently documented, through the most diverse Governments and in the most difficult internal situations. My country passed through one such situation a few years ago, when it suffered one of the most violent acts of aggression ever perpetrated by international terrorism. Argentina overcame that aggression by its own means, not asking for anyone's help. No one can say that my country is a threat to the peace or security of anyone. For that reason, we have not been prepared to permit interference in our internal affairs by anyone, either in the events that are part of history or in the present process of democratic reconstruction in which we are engaged, although our doors are open for everyone to see what we are doing and we are ready for a dialog with anybody.
36.	In that dialog Argentina will be, as it has always been, a zealous defender of international order, of the rights of the national State, of the principles of sovereignty; of nonintervention, of self-determination of peoples and, above all, of peace among nations. Argentina reaffirms those principles, which it has always adhered to and which it shares with the States members of the non aligned movement in which our country plays a part and whose principles we hope will be vigorously reaffirmed at the next summit conference in Baghdad in 1982 in the face of any attempt to weaken the Movement. Those principles, as well as the repudiation of all forms of racism or discrimination such as apartheid or any other kind of discrimination based on creed, culture, caste or class, are inherent in a nation that attained freedom at the dawn of the process that put an end to the colonial empires.
37.	It is a strange paradox that our country, which was in the vanguard of the struggle for national independence, should still suffer from a breach of its territorial integrity, an anachronistic persistence of colonialism.
38.	The Malvinas Islands have not been restored to Argentina despite the long interval that has elapsed since the General Assembly adopted resolution 2065 (XX) in 1965. The Malvinas are a colony to this day, with the formal status thereof, basically exploited by a company built on the pattern of those of the time of the mercantile States. Perhaps a unique case in these times of demographic explosion, the Malvinas at present have a population smaller than that which inhabited them at the time of the above mentioned resolution. Large food and energy resources are awaiting exploitation, which is not possible as long as the present illegal occupation continues.
39.	That situation is still less understandable when the islanders have had every practical opportunity of realizing that their association with Argentina is a source of benefits that are otherwise unattainable. Obviously the Malvinas cannot remain a colony, nor can Argentina passively accept that part of its territory should be one of the last colonies. I should like to inform this Assembly that Argentina has addressed to the United Kingdom of Great Britain and Northern Ireland a proposal designed to give a decisive impetus to the. negotiations regarding sovereignty over the Malvinas, South Sandwich and South Georgias Islands. The Argentine Republic hopes in due course to be able to report to the General Assembly that the series of negotiations concerning the Malvinas, South Sandwich and South Georgias Islands which we hope will begin soon, has proved to be the last.
40.	The clear awareness that we must have of the serious problems that we face does not hide the enormous capacity of the instruments available to mankind to solve them. The main one among them is the Organization. A single example would suffice to demonstrate the possibilities that open up when the international community works in an organized fashion towards common goals: the success of the intense efforts to ensure the establishment of a just and balanced system to govern the orderly and peaceful use of the oceans and the rational exploitation of their resources.
41.	In that connection, Argentina hopes that the draft convention prepared at the Third United Nations Conference on the Law of the Sea1 will be adopted in the course of next year and that it will be open for signature in Caracas.
42.	There is no alternative to peace; nor is there any alternative to development. Peace and development require the effort of each and every State forming part of the world community. There is no substitute for our own work, but it is also necessary to have the contribution of everyone. Peace and development presuppose a demand for reason and a Call for moderation. Reason and moderation are the specific instruments of culture and the human condition. They can forestall any threats that hover on the horizon. They can ensure a proper synthesis of the demands of security and the sacred principle of the self determination of peoples. They can also foster the realization that the economic growth of the richest among us is not incompatible with, but rather requires, the development of the poorest among us.
43.	In this world there is no place for lethargy in the struggle for peace or in the development effort. We have reason to hope, not only because there is no alternative but also because the cause is good and just. In the pursuit of those ideals, Argentina identifies with the brotherly peoples of Latin America, whose destiny it shares, whose more active presence in world politics is one of the best assurances of the attainment of the goals of those who gave birth to this Organization* and whose authentic leaders are all men of goodwill.